NO. 07-12-0283-CV

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                          SEPTEMBER 27, 2012




                          In the Interest of T.S., B.M., and T.M., Children
                                    _____________________________

                           FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                         NO. 80,073-E; HONORABLE DOUGLAS WOODBURN, PRESIDING



                                          Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      S.M., appellant, challenges the termination of her parental rights to her children, T.S.,  B.M.
and T.M. by contending that the evidence was both legally and factually insufficient to  support  the
existence of any statutory ground warranting termination.  She also questions the legal  and  factual
sufficiency of the evidence illustrating that termination would be  in  the  best  interests  of  the
children.[1]  We overrule the issues.
      Statutory Grounds for Termination
      The trial court found that termination was warranted under §§  161.001(1)(D),  (E),  (I),  (O),
and (P) of the Texas Family Code and served the best interests of the children.    If  one  of  those
statutory grounds has adequate evidentiary support, we need not consider whether  the  others  do  as
well.  See In re K.C.B., 280 S.W.3d 888, 894-95 (Tex. App.–Amarillo 2009, pet. denied) (stating  that
only one statutory ground need support termination).  And, the ground  we  focus  upon  here  permits
termination if the parent engaged in conduct or knowingly placed the child with persons  who  engaged
in conduct which endangers the child’s physical or emotional  well-being.   Tex.  Fam.  Code  Ann.  §
161.001(1)(E).
      The record before us contains the following evidence.  S.M. gave birth to  T.S.  when  she  was
approximately fifteen years old.  She, subsequently, gave birth to the  twins,  B.M.  and  T.M.   The
latter two tested positive for cocaine when born in December of 2009.  Both their mother  and  father
tested similarly a month later.  This resulted in the family being  referred  to  the  Department  of
Family and Protective Services (Department).  While under the supervision  of  the  Department,  S.M.
repeatedly refused to submit to drug testing,  absconded  to  Arizona  with  the  children  when  the
Department attempted to remove them, eventually  returned  to  Texas  with  the  children,  gave  the
Department a false address when she returned, thereafter  resided  with  the  children  in  an  abode
lacking beds, a refrigerator, a stove, gas, hot water and food, admitted  to  being  unable  to  find
stable employment and housing for the children, and refused to answer the door  when  the  Department
and police made effort to contact her.  Once the children were  removed  from  her  possession,  S.M.
also failed to comply with various terms of her service plan, which terms included her submission  to
drug testing and treatment and the acquisition of  stable  housing  and  employment.    Nor  did  she
maintain contact with her offspring or  appear  at  trial  once  the  Department  initiated  suit  to
terminate the relationship.
      The conduct of the parent before and after a child’s birth is relevant in assessing  whether  a
particular child has been endangered, as is conduct directed at other children.  In re S.M.L.D.,  150
S.W.3d 754, 757 (Tex. App.–Amarillo 2004, no pet.).  Furthermore, indicia  of  endangerment  includes
an inability to maintain adequate  or  stable  housing,  Doyle  v.  Texas  Dept.  of  Protective  and
Regulatory Services, 16 S.W.3d 390, 398 (Tex. App.–El  Paso  2000,  pet.  denied),  an  inability  to
maintain adequate or stable employment, id., the use of drugs while pregnant,  In  re  S.M.L.D., 150
S.W.3d at 757, the continued use of drugs after the child’s birth,[2] In re J.O.A., 283 S.W.3d 336,
345 (Tex. 2009), and the inability to provide the child with food or clothing.   See  In  re  W.J.H.,
111 S.W.3d 707, 716 (Tex. App.–Fort Worth 2003, pet. denied).   Evidence of  each  of  those  indicia
appear of record here. To that, we add S.M.’s failure (without explanation) to maintain contact  with
the children once they were removed and her failure to appear at trial though  having  been  informed
of it and its date.  The latter suggests a mindset on the  part  of  S.M.  in  that  she  focused  on
matters other than her children, her relationship with them, and their welfare.  And, when  all  this
is considered together, it constitutes both legally and factually sufficient evidence supporting  the
trial court’s finding that S.M. engaged in conduct which endangers their physical or emotional  well-
being.
      Best Interests of the Child
      In addition to the evidence mentioned above, other evidence illustrated that 1) B.M.  and  T.M.
were in foster care and T.S. was placed with someone she  knew  and  was  comfortable  with,  2)  the
Department was preparing a home study for an aunt who lives in Arizona for placement  for  all  three
children, 3) the aunt planned to adopt all three children, 4) the children were doing well and  their
needs were being met once removed from S.M.,  and  5)  the  Department  desired  to  have  all  three
children placed in the same home.   Together,  this  constitutes  legally  and  factually  sufficient
evidence supporting the conclusion that termination was in the best interests of the  children.   See
In re P.E.W., 105 S.W.3d 771, 779-80 (Tex. App.–Amarillo 2003, no pet.) (discussing the factors  used
in assessing whether the best interests of the child warrant termination).
      Because more than sufficient evidence illustrated that both a statutory  ground  and  the  best
interests of the children warranted termination of the parent-child  relationship,  the  judgment  of
the trial court is affirmed.

                                        Brian Quinn
                                        Chief Justice







-----------------------
      [1]The standards of review are discussed in In re J.F.C., 96 S.W.3d 256, 266-67 (Tex. 2002) and
In re C.H., 89 S.W.3d 17, 25 (Tex. 2002), and we apply them herein.
      [2]Authority holds that the refusal to submit to drug testing can be  legitimately  interpreted
as evidence of the individual’s use of drugs.  In re J.T.G., 121 S.W.3d 117,  131  (Tex.  App.–Fort
Worth 2003, no pet.).